The opinion of the court was delivered by
Pierpoint, Ch. J.
The first question arises upon the charge of the court on the subject of the proof of marriage.
This is a civil suit, brought to recover the damages which the plaintiff claims to have sustained in consequence of the violation *633of the law relating to traffic in intoxicating liquor, and is based upon the act of 1869, No. 4, which provides that “ whenever any person in a state of intoxication shall wilfully commit any injury upon the person or property of any other individual, any person &c., who shall have unlawfully sold'or furnished any part of the liquor causing such intoxication, shall be liable to the party injured for all damage, <fcc.; and in case of the death or disability of any person from the injury, &c., any person who shall be in any manner dependent on such injured person for means of sup port, may recover from the person unlawfully selling, &c , all damage or loss sustained in consequence of such injury,” &c. The plaintiff claims that she was the wife of a person who was killed by another, when in a state of intoxication produced by the intoxicating liquor unlawfully sold by the defendant, and that she was dependent upon her said husband for means of support. To maintain the action, it was necessary for the plaintiff to show that she was the wife of the person so killed.
There is a wide distinction between this case and the class of cases to which our attention has been called, where the fact of a marriage enters into and constitutes an indispensable element of the offence charged; as in adultery, seduction, orim. con., &c., where there can be no legal offence without a marriage and an existing marriage relation.
In this case the marriage of the plaintiff has no connection whatever with the offence with which the defendant is charged. All that the plaintiff is required to show is, that she stood in such a relation to the deceased person that she has the right to maintain this action for her damages. She stands in the same position in respect to the proof of marriage, that she would if she was claiming dower in the deceased person’s estate as his widow. In this class of cases the same strictness of proof has never been required, certainly not in this state. This is a much stronger case than that of State v. Rood, 12 Vt. 396. That was an indictment under what is known to the profession as the “ blanket act,” involving a state prison offence. The husband was a witness to prove the marriage, and he testified that he went with his wife before one Bishop, whom he called a justice of the peace, and *634they were married, and lived together thereafter as man and wife. There was no proof that Bishop was a justice of the peace, or that by the laws of the state of N. Y. a justice of the peace had authority to solemnize marriage, yet Williams, Cli. J., says: “the evidence was sufficient, prima facie, to prove a marriage in fact.” We think, both upon reason and authority, the charge of the court below was correct in this respect.
The charge of the court as to the measure of proof required, was clearly correct. This is not a criminal or a penal action. It simply gives an action to a party injured, to recover the damages actually sustained by the wrongful and illegal act of another; and all that a plaintiff is bound to do, is, to make out his case by a fair balance of testimony, such as shall satisfy the minds of a jury, under all the circumstances, that the defendant is guilty of the offense charged. The court in this case gave the defendant the full benefit of all the presumption, in his favor to which he was entitled.
The book kept by the defendant on which he entered the liquor which he, as town agent, sold to Snow on the 23d day of June, 1873, we think, was properly admitted for the purpose for which it was offered. That it was admissible to show the sale on the 23d, is not denied ; but the defendant being the town agent for the sale of liquor, and authorized to sell it for medicinal, mechanical, and manufacturing purposes only, proof of the sale by him was not sufficient to show that it was an unlawful sale, as it would be in the case of a person who had no authority to sell at all, but it became necessary to show that the defendant had knowledge that the said Snow was not purchasing the liquor for any purpose for which the defendant was authorized to sell it to him, and that he was selling the liquor to Mm unlawfully. Upon this question, the extent of these dealings in the article might be material, as tending to show his acquaintance with the man, the frequency of his calls, and the extent of his purchases. Direct proof of what the defendant knew, it might be difficult to obtain; but the fact might be established by a satisfactory chain of circumstances, of which the evidence furnished by the defendant’s entries in this book, might form a part. They are in the nature of written *635declarations made by the defendant, showing what his dealings with Snow in respect to liquor had been, and we must assume that the book went to the jury under proper instructions as to the use that they were at liberty to make of it.
The defendant filed a motion iri arrest, on the ground that the act of the Legislature upon which this action is based, is unconstitutional. The counsel for the defendant does not seriously claim that this act is unconstitutional so far as it applies to those who without license deal in the sale of intoxicating liquors in violation of law, but is so when it is applied to a town agent who is authorized to sell for specified purposes, but who goes beyond his authority, and unlawfully sells for purposes for which he is not authorized to sell. It is difficult to appreciate the distinction upon which this claim is based. If the law is constitutional as to the former, clearly it must be so as to the latter. No man has a constitutional right to claim exemption from the consequences of an unlawful act; and it is competent for the Legislature to declare to what extent he shall be liable for such consequences, however immediate or remote. If a man owns a vicious and dangerous animal, and knows him to be so, if he turns him into the street, and he injures a man, he is liable for such injury on common principles. If he kills the man, on such principles he may not be liable to the wife or children of that man, but may not the Legislature declare that he shall be liable to such wife or children for the damage that they have sustained in consequence of such violation of law, without encroaching upon the constitutional rights of the wrong-doer ?
In New Hampshire they have a law similar to the one under consideration, and the question of its constitutionality was fully considered in the case of Bedore v. Newton, 54 N. H. 117, and its constitutionality was fully upheld. We have no doubt as to the constitutionality of this law.
Judgment affirmed.